DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representatives Christopher Wheeler on 03/12/2021.

The application has been amended as follows: 
Claim 1 (currently amended): A circuit module comprising: a wiring structure; at least one electronic component arranged on an upper surface of the wiring structure; an insulating resin layer provided on the upper surface of the wiring structure and in which the at least one electronic component is embedded; and a metal layer provided on an upper surface of the insulating resin layer, wherein when a surface roughness of a portion directly above the at least one electronic component on the upper surface of the insulating resin layer is expressed as R1, and a surface roughness of a portion other than the portion directly above the at least one electronic component on the upper surface of the insulating resin layer is expressed as R2, at least one R1 satisfies the condition: R1 > R2, when a surface roughness of a portion directly above the at least one electronic component on an upper surface of the metal layer is expressed as R3, at least one R1 and R3 satisfy the condition: R1 > R3, the upper surface of the insulating resin layer above the at least one electronic component and the upper surface of the at least one electronic component have a same shape, the at least one electronic component is an inductor, resistor, or surface acoustic wave (SAW) filter, and at least a part of an upper surface of the at least one electronic component has a concave or a convex configuration.
Claim 5 (currently amended): The circuit module according to claim 1, wherein the at least one electronic component is an inductor.
Claim 7 (currently amended): The circuit module according to claim 1, wherein the portion directly above the at least one electronic component on the upper surface of the metal layer is flat.

Allowable Subject Matter
Claims 1-2, 5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a circuit module comprising: an insulating resin layer provided on the upper surface of the wiring structure and in which the at least one electronic component is embedded; 
Regarding claims 2, 5 and 7, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800